Citation Nr: 1611514	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  10-01 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a cervical sprain.

2.  Entitlement to a rating in excess of 10 percent for a right ankle sprain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992, and from February 1993 to March 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Atlanta, Georgia, Regional Office (RO), which denied the Veteran's claims of entitlement to a rating in excess of 20 percent for cervical sprain, and a rating in excess of 10 percent for right ankle sprain.  He perfected a timely appeal to that decision.  Jurisdiction over the case was subsequently transferred to the Nashville, Tennessee RO.  

In July 2013, the Board remanded the case for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in September 2013.  As discussed below, the Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In his substantive appeal (VA Form 9), received in December 2009, the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  By letter dated in February 2011, the RO sent the Veteran notice that a Travel Board hearing was scheduled for March 11, 2011.  He failed to appear at the hearing or give any reason for his failure to appear.  Pursuant to 38 C.F.R. § 20.702(d), the Veteran's case was processed as though the request for hearing had been withdrawn.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran's cervical sprain currently is not shown to be manifested by limitation of forward flexion of the cervical spine to 15 degrees or less, favorable ankylosis of the entire cervical spine, or evidence of incapacitating episodes having a total duration of at least 4 weeks during the past 12 months; neurological impairment is not demonstrated.  

2.  The Veteran's right ankle sprain disability is manifested by no more than moderate limitation of ankle motion; marked limitation of right ankle motion has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the Veteran's cervical sprain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.71a Diagnostic Codes 5024-5237 (2015).  

2.  The criteria for a rating in excess of 10 percent for a right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5271 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in March 2007 from the RO to the Veteran that was issued prior to the initial RO decision in June 2007.  An additional letter was issued in July 2013.  Those letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  

It also appears that all obtainable evidence identified by the Veteran relative to the claims decided by this decision has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

The Veteran has been afforded VA examinations.  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  


II.  Factual background.

A hearing officer's decision, dated in September 1997, granted service connection for a cervical sprain, evaluated as 20 percent, effective March 16, 1995; service connection was also granted for a right ankle sprain, evaluated as 10 percent disabling, effective March 16, 1995.  

The Veteran's claim for increased rating for his cervical sprain and right ankle strain (VA Form 21-4138) was received in October 2006.  Submitted in support of the claim were VA progress notes, dated from February 2006 to February 2007.  A physical therapy note, dated in May 2006, reported a diagnosis of chronic pain over the neck, and lateral canal stenosis at C5-C6, C6, and C7.  The Veteran received physical therapy treatment for his cervical spine, which included being placed in a cervical traction.  During a clinical visit in June 2006, it was noted that the Veteran continued to have right ankle pain; it was noted that he was taking Darvocet and Hydrocodone. It was also noted that the Veteran had a history of chronic neck pain for which he recently completed a course of physical therapy.  On examination, there was minimal restricted mobility of the right ankle.  When seen in July 2006, it was noted that the Veteran was wearing a brace for his right ankle; he stated he had a tendency to lose his balance and fall.  The Veteran also stated that, in spite of putting on an ankle brace and high topped boots, the ankle constantly gives way.  He noted that there's not much pain, but it gives away.  On evaluation, there was no swelling, effusion or deformity; but there was thickening of the synovial membrane over the right ankle.  X-ray of the right ankle was negative for any abnormalities.  The Veteran ordered physical therapy for seven weeks. In August 2006, the Veteran continued to report right ankle instability and right ankle pain, which he rated as a 7 out of 10.  He was admitted to rehab in July 2006, with an initial visit in August 2006.  

During a rehab consultation in February 2007, it was noted that the Veteran was complaining of pain in the neck and pain in the right ankle for quite some time. It was also noted that in the past, a VA doctor advised him to do exercises and when the exercises did not help he was referred to Augusta for revaluation of ankle pain as well as neck pain.  On examination, it was noted that the Veteran almost had no complaints; he stated that, somehow, he hardly had any pain either in the neck or ankle.  His neck motions were within normal limits.  There were no neurological deficits in the upper or lower extremities, and he had no cervical or paracervical muscle spasms.  He had full range of motion, bilaterally, with no significant tenderness around either of the ankle joints.  Ankle motions were within normal limits.  His muscle power was grade five of both of the lower extremities.  There were no neurological deficits. Distal pulsations were normal.  His X-ray of the cervical spine indicates very mild degenerative changes.  

The Veteran was afforded a VA examination in April 2007.  At that time, he complained of intermittent pain, stiffness and giving away of the right ankle, worse in the morning.  The Veteran related that the right ankle was aggravated by prolonged standing or sitting, and the pain is alleviated by medications.  He noted that medications are effective in relieving discomfort.  He also wears high tops and lace up boots for increased stability.  He denied any effects on usual occupation.  The Veteran stated that he is no longer able run.  He denied any flare-ups or incapacitating episodes.  The Veteran reported having constant dull pain in the cervical spine, rated as 1 to 2 out of 10.  He also reported occasional sharp pain with associated tingling down the right arm, occurring several times per month, lasting several minutes.  He denied any precipitating factors.  The Veteran noted that alleviating factors for cervical pain are medications.  It was noted that the cervical spine disorder had no effects on occupation or activities of daily living; it was also noted that the Veteran does not use/wear any orthotic or prosthetic devices.  

On examination, his gait was non antalgic.  Muscle strength was appropriate and equal bilaterally.  No redness, warmth or swelling to ankle region.  Range of motion of the right ankle revealed: dorsiflexion 0 to 20 degrees and plantar flexion is 0 to 40 degrees, both without pain.  No pain, weakness, fatigability lack of endurance or incoordination noted with repetition of three.  No additional limitations due to repetitive motion.  Examination of the cervical spine revealed no paravertebral spasms or point tenderness.  Forward flexion was 0 degrees to 45 degrees, without pain.  Lateral flexion was 0 degrees to 45 degrees bilaterally without pain.  Extension was 0 degrees to 40 degrees without pain.  Lateral rotation was 0 degrees to 70 degrees without pain.  No pain, weakness, fatigability, lack or endurance or incoordination produced with repetitive motion of three.  No additional loss of function with repetitive motion.  Dermatomes C3-S1 were intact.  X-ray study of the cervical spine revealed degenerative changes with narrowing of C5-C6 and C6-C7 disk spaces and small anterolateral osteophytes; and x-ray study of the right ankle revealed small dorsal calcaneal spur.  The pertinent diagnoses were degenerative changes of the cervical spine with narrowing of C5-C6 and C6-C7 disk spaces and small anterolateral osteophytes, and chronic right ankle strain witht evidence of a dorsal calcaneal spur noted on X-ray.  

Received in April 2007 was the report an MRI of the cervical spine, performed in February 2006, which revealed findings of right ward disc spur at C5-6 and C6-7.  

Received in November 2009 were VA progress notes dated from February 2007 to September 2009.  These records show that the Veteran received treatment for chronic neck and right ankle pain.  A primary care note, dated in February 2009, indicates that the Veteran had no new complaints regarding his right ankle disorder.  

Received in January 2010 were VA progress notes dated from March 2006 to September 2009.  A January 2007 orthopedic surgery consultation note reflects an impression of chronic ankle instability.  An orthopedic note, dated in February 2007, indicates that the Veteran was seen form complaints of instability of the right ankle.  It was noted that he works in tool distribution and the ankle everts even in high boots; he reported weekly sprains on uneven ground.  Ankle range of motion was from 10 degrees to 40 degrees.  X-ray revealed no stress and no acute bony injury.  The impression was chronic lateral ankle instability.  During a clinical visit in September 2009, the Veteran complained of atypical chest pain.  The examiner noted that the chest pain could be due to cervical disc disease; he also stated that it could be due to thoracic spine disc disease, radiating to the anterior chest wall.  

Received in March 2010 were VA progress notes dated from August 2000 to December 2005.  These records show that the Veteran received clinical attention and treatment for chronic neck pain.  In January 2001, he was diagnosed with cervical spine osteoarthritis and right ankle instability.  

The Veteran was afforded another VA examination in September 2013.  At that time, he stated that his right ankle had become weaker over time; he stated that the ankle gives away while walking and causes him to fall.  The Veteran reported taking Motrin as needed.  The Veteran related that the pain is intermittent; however, when present, he described the intensity as a 7 or 8 out of 10.  The Veteran indicated that he was limited in his ability to walk no more than 250 yards, stand up for 2 hours, and he is unable to run.  The ankle does not affect his ability to sit or lay down.  He reported flare-ups of ankle pain.  Planter flexion was to 35 degrees, with pain beginning at 35 degrees.  Dorsiflexion was 0 degrees, with pain beginning at 0 degrees.  After repetitive use testing, plantar flexion was to 30 degrees and dorsiflexion was 0 degrees.  The examiner noted that the Veteran had functional impairment of the right ankle caused by less movement than normal, weakened movement, and pain on movement.  There was pain on palpation of the right ankle.  Muscle strength was 5/5 with dorsiflexion and plantar flexion.  No instability and no ankylosis were noted.  The pertinent diagnosis was other and unspecified injury to the right ankle.  

The examiner stated that the Veteran's joint pain was continuous and, therefore, flare-ups do not occur.  The examiner explained that, as pain is subjective, each Veteran will experience variable degrees of change in pain level and degrees of impact on abilities, with repetitive use.  He further explained that, with any individual, disabled or not, the extent and type of repetitive use will dictate the degree of weakness, pain, fatigability and/or in-coordination.  Therefore, the examiner stated that he was unable to definitively quantify the degree of limitation that the Veteran will experience.  He speculated that the Veteran's limitations would be 10% for physical activities and 0% for sedentary activities.  

The Veteran also underwent an examination of the cervical spine in September 2013.  The Veteran indicated that his neck pain currently radiates to the head; he also has paresthesia and numbness in the right arm and hand.  The Veteran reported that the neck pain is constant, with an intensity ranging from 2 to 8 on a scale from 0 to 10.  He stated that the pain improves with medication, rest, ice/heat, physical therapy and massage.  He noted that the pain becomes worse with activities involving arms and neck.  The Veteran denied any flare-ups due to the cervical spine pain.  Range of motion of the cervical spine revealed forward flexion to 40 degrees, with no objective evidence of painful motion.  Extension was to 35 degrees, with painful motion beginning at 35 degrees.  Lateral flexion was to 30 degrees, bilaterally, with pain starting at 25 degrees.  Lateral rotation was to 55 degrees, bilaterally, with no objective evidence of painful motion.  After repetitive use testing, forward flexion was to 30 degrees, extension was to 30 degrees, right lateral flexion was to 25 degrees, left lateral flexion to 20 degrees, and lateral rotation to 60 degrees bilaterally.  The Veteran did not have localized tenderness or muscle spasm.  Muscle strength testing was 5/5.  No muscle atrophy was noted.  Deep tendon reflexes were 2+.  Sensory examination was normal.  No neurological abnormalities were noted.  The examiner noted that the Veteran does not have IVDS and incapacitating episodes.  The Veteran did not use any assistive devices.  The pertinent diagnosis was degeneration of cervical intervertebral disc.  

The examiner opined that the Veteran's cervical spine disorder affected his ability to work.  The examiner stated that the Veteran's neck pain is continuous and, therefore, flare-ups do not occur.  The examiner explained that, as pain is subjective, each Veteran will experience variable degrees of change in pain level and degrees of impact on abilities, with repetitive use.  He further explained that, with any individual, disabled or not, the extent and type of repetitive use will dictate the degree of weakness, pain, fatigability and/or incoordination.  Therefore, the examiner stated that he was unable to definitively quantify the degree of limitation that this Veteran will experience.  The examiner stated that he was unable to definitively quantify the degree of limitation that the Veteran will experience.  He speculated that the Veteran's limitations would be 40% for physical activities and 20% for sedentary activities.  



III.  Legal analysis.

Disability evaluations are determined by comparing a Veteran's symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the Veteran's working or seeking work. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, the Board has concluded that the Veteran's disabilities have not significantly changed and that uniform evaluations are warranted for this claim period.  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2015) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2014).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 (2015).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45 (2015).  After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2014). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

A.  Cervical sprain.

The Veteran's service-connected cervical spine disorder is rated under Diagnostic Codes 5024-5237.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  The hyphenated diagnostic codes noted above indicate that tendonitis of the neck under Diagnostic Code 5024 is the service-connected disorder, and that limitation of motion of the cervical spine under Diagnostic Code 5237 is the residual condition.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  

Tenosynovitis is rated based on limitation of motion of affected part.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2015).  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Id.  

There are several notes set out after the diagnostic criteria.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate Diagnostic Code.  Second, for purposes of VA compensation, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

In order to warrant a rating in excess of 20 percent, the cervical spine disability must be manifested by forward flexion of the cervical spine limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  In the alternative, if the evidence reflected that the Veteran had at least four weeks of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician, a higher disability rating would be warranted.  

Based on the evidence, the Board finds that the Veteran's range of motion clearly falls within the schedular range for the 20 percent evaluation.  Significantly, on the occasion of the VA examination in April 2007, the Veteran's cervical flexion was to 45, without pain.  More recently, in September 2013, the Veteran's cervical flexion was to 40 degrees without evidence of pain.  After repetitive use testing, forward flexion was to 30 degrees.  Thus, forward cervical flexion was has not been limited to 15 degrees as required for the 30 percent rating.  

Alternatively, 30 percent may be assigned for favorable ankylosis of the entire cervical spine, but there is no indication in this case of any cervical ankylosis.  The Veteran has not asserted, and the evidence does not show, that he had incapacitating episodes with bedrest prescribed by a doctor, so rating under that formula is not applicable.  In fact, following the examination in September 2013, the VA examiner noted that the Veteran does not have intervertebral disc syndrome and he does not suffer from incapacitating episodes.  

In regards to DeLuca criteria, there is no medical evidence to show that there is any additional loss of motion of the cervical spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 20 percent.  As noted above, following the September 2013 VA examination, the Veteran's forward flexion of the cervical spine was 30 degrees following repeat testing.  Thus, while there's a slight loss of range of motion of the cervical spine, the evidence does not show that motion was not limited to less than 30 degrees of forward flexion.  

In addition, there is no competent evidence to show intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  In April 2007 as well as the September 2013 VA examinations, the examiners specifically stated that the Veteran had not experienced any incapacitation over the last 12 months because of the cervical spine.  There is also no medical evidence of a neurological disability associated with or due to the cervical spine disorder, which warrants a separate compensable rating.  See 38 C.F.R. § 4.71a, Note 1 after Diagnostic Code 5243.  Accordingly, an evaluation in excess of 20 percent for the Veteran's service-connected cervical sprain is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply to this aspect of the claim.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b) (1);  Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as constant neck pain, are the symptoms included in the criteria found in the rating schedule for his disability.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  


B.  Right Ankle Sprain.

The right ankle disability is currently rated 10 percent under Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent disability evaluation is assigned where there is moderate limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 percent disability evaluation is warranted when there is marked limitation of motion.  Id.  

Based on the foregoing evidence, the Board finds that the Veteran's right ankle disability is manifested by subjective complaints of pain, stiffness and giving away of the ankle, and clinical findings of no worse than moderate limitation of the motion.  The painful motion does not equate to marked limitation of motion or the functional equivalent of marked limitation of motion.  Significantly, during the April 2007 VA examination, it was noted that dorsiflexion was to 20 degrees and plantar flexion was to 40 degrees without pain.  More recently, during the VA examination in September 2013, while dorsiflexion was limited, plantar flexion was to 35 degrees, even when pain was considered.  After repetitive use testing plantar flexion was to 30 degrees.  The examiner noted that the Veteran had functional impairment of the right ankle caused by less movement than normal, weakened movement, and pain on movement.  There was pain on palpation of the right ankle.  In light of those clinical findings, the Board finds that the Veteran's right ankle symptomatology most closely approximates the criteria for the currently assigned 10 percent disability evaluation.  

The Board also considered whether the Veteran may be entitled to a higher rating under other potentially applicable Diagnostic Codes.  With regard to the criteria under Diagnostic Code 5270, there is no evidence of ankylosis of the Veteran's right ankle.  Likewise, under Diagnostic Code 5272, there is no evidence of ankylosis of the Veteran's subastragalar or tarsal joint.  Further, the findings do not warrant an evaluation under Diagnostic Codes 5273 and 5274, as there is no evidence of malunion of the os calcis or astragalus, or of an astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5273 and 5274.  As such, the Board does not find that the medical evidence supports a schedular rating in excess of 10 percent for the right ankle.  

In concluding that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his right ankle disorder, the Board has also considered whether the Veteran is entitled to a higher disability evaluation on the basis of functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran reports pain, he does not experience such a loss of range of motion due to pain that his limitation could be considered "marked."  Further, the current 10 percent disability evaluation contemplates the Veteran's complaints of pain and stiffness.  There is no objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a rating in excess of the current disability rating.  

An increased rating could apply if the case presented an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular criteria.  38 C.F.R. § 3.321(b) (1).  The evidence does not show that the Veteran's service-connected right ankle disorder has resulted in any hospitalizations.  In addition, there has been no showing by the Veteran that his right ankle disorder has caused marked interference with his employment or necessitated frequent periods of hospitalization so as to render impractical the application of the regular rating schedule standards.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In conclusion, for the reasons stated, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for a right ankle sprain.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  






ORDER

A rating in excess of 20 percent for a cervical sprain is denied.  

A rating in excess of 10 percent for a right ankle sprain is denied.  



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


